Citation Nr: 1118325	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  10-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include, posttraumatic stress disorder (PTSD), depression, and a mood disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1952 to December 1952.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated March 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for PTSD.

Based on the evidence of record, the Veteran has been diagnosed with PTSD, depression, and a mood disorder.  The Board has recharachterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, and a mood disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a Board personal hearing in January 2010.  Because the Veteran withdrew the hearing request in February 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The issue of service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In February 2008, the RO received the Veteran's claim for service connection for a nervous disorder.  Because the record shows that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for those disorders.  See Clemons, 23 Vet. App. at 1. 

In a March 2009 VA PTSD examination, the VA examiner diagnosed a mood disorder, but did not provide a nexus opinion on relationship to service.  In a March 2011 private examination, the private examiner diagnosed PTSD and clinical depression, but did not provide a nexus opinion on relationship to service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In this case, the Veteran has been diagnosed with PTSD, depression, and a mood disorder.  The Board finds that a REMAND is needed to address the question of service connection for an acquired psychiatric disorder, including to permit appropriate procedural and evidentiary development, such as a VA mental disorders examination and nexus opinion(s).  See 38 C.F.R. § 19.9 (2010).  

In October 1952, while in service, the Veteran reported symptoms of trembling of the hands and was diagnosed with immaturity with symptomatic habit reaction.  The report also recommended expeditious administrative separation from service and subsequently, in December 1952, the Veteran was given an Honorable Discharge from the Navy, by reason of convenience to the government due to a personality disorder.  

As the record shows diagnoses of multiple mental disorders and a history of mental health symptoms in service, the Board finds that a comprehensive examination is needed to determine the diagnosis of any current psychiatric disorder, and for an opinion as to whether any diagnosed psychiatric disorder is related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should afford the Veteran a VA psychiatric examination to determine whether he has any psychiatric disorder related to service, to include PTSD, depression, and a mood disorder.  The VA examiner should accept as fact the Veteran's verified stressor of witnessing a helicopter crash and seeing the dismembered body parts of his fellow shipmates.  The examiner should also specifically comment on the treatment the Veteran received during service for a personality disorder and discharge from active service due to personality disorder, even though personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. § 3.303(c) (2010).

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorders.  Following a review of the relevant evidence and any necessary testing, the examiner is asked to offer the following opinions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran has PTSD, consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), as a result of the verified stressor of witnessing a helicopter crash and seeing the dismembered body parts of his fellow shipmates?  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

b.  Is it as least as likely as not (50 percent or greater degree of probability) that the Veteran has a psychiatric disorder, including depression and a mood disorder, consistent with the DSM-IV, that began during service or is otherwise etiologically linked to any in-service event, including the Veteran's verified stressor of witnessing helicopter crash and seeing the dismembered bodies of his fellow shipmates?  If so, such diagnosed disorder must be specifically identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e. without resorting to speculation, the reasons should be so stated.  The examiner must in such case explain why it would be speculative to respond.

3.  After completion of the above development, the  claim for service connection for an acquired psychiatric disorder should be readjudicated.  If the determination remains adverse, the Veteran and representative should be furnished with a Supplemental Statement of the Case, and should be given an opportunity to respond.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

